 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 1 of 7. PageID #: 2438




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


United States of America,                   )       CASE NO.: 1:05CR204
                                            )
                                            )
       Plaintiff,                           )       JUDGE JOHN ADAMS
                                            )
v.                                          )       ORDER
                                            )
Ernest Matthews,                            )
                                            )
       Defendant.                           )


       Pending before the Court is a determination of whether Defendant Ernest

Matthews has violated the terms of his supervised release by engaging in drug trafficking.

The Court finds that Matthews has violated the terms of his release and will schedule a

sentencing hearing as appropriate.

       A district court may revoke a term of supervised release if it finds by a

preponderance of the evidence that the defendant violated the terms of supervision. See

18 U.S.C. § 3583(e)(3); United States v. Lowenstein, 108 F.3d 80, 85 (6th Cir.1997). The

evidence detailed clearly establishes by a preponderance of the evidence the conclusion

that Matthews has continued to engage in drug trafficking during the term of his

supervised release. The Court’s conclusion is supported by three separate incidents that

are detailed below.

       Matthews was convicted of possession with intent to distribute marijuana

following a jury trial that concluded on September 19, 2005. Following lengthy post-trial

motion practice, Matthews was sentence on January 17, 2007 to a term of incarceration of



                                            1
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 2 of 7. PageID #: 2439



120 months to be followed by 8 years of supervised release.         Matthews began his

supervised release on May 10, 2013.

       The Court heard evidence during these proceedings that just months after his

release, Matthews was soon again mixed up in the world of marijuana trafficking.

Officer Aaron Petitt of the Cleveland Police Department offered testimony regarding a

traffic stop that occurred on September 6, 2013, less than 4 months after Matthews was

released from prison. Petitt testified that he was assisting an Officer Sanderson that had

pulled over a vehicle. Sanderson relayed to Petitt that he had smelled marijuana coming

from the vehicle and searched it as a result. The search of the vehicle revealed five

individually packaged bags of marijuana and $5,000 cash. As a result of the traffic stop,

Matthews was arrested and charged with trafficking in drugs and possession of criminal

tools. However, it does not appear from the record that Matthews was ever formally

indicted for this incident. The record suggests that the other individual in the vehicle,

Marc Thomas, claimed ownership of the marijuana and a bulk of the cash. Matthews,

however, claimed ownership of $1,568 in cash that was not found in the glovebox with

the marijuana.

       Postal Inspector Brian Green gave testimony about an incident that occurred in

July of 2014. Green received a call from the post office in Cleveland regarding a

television that was scheduled to be sent to Daly City, California. The postal manager

believed the package was suspicious because the postage was more costly than the

television itself. Green examined the package and ultimately received a warrant to search

its contents. Upon searching the package, Green found $95,000 in U.S. currency. Green

then repackaged the television and contacted the sender, Pamela Fowlkes. When Fowlkes



                                            2
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 3 of 7. PageID #: 2440



retrieved the package, she was followed by law enforcement. Roughly two to three hours

after she returned home, law enforcement knocked on Fowlkes’ door.                During

questioning, Fowlkes indicated that an individual named Juice had asked to her mail the

package. Fowlkes then gave consent for her phone to be searched. Text messages on her

phone from a contact named Baby led to further police questioning. At that time,

Fowlkes indicated that Matthews had asked her to send the package. Fowlkes indicated

that she was dating Matthews and had met him while he was in federal prison.

       When asked about the contents of the parcel, Fowlkes told Green that she

believed the parcel contained $10,000 for the purchase of marijuana. Fowlkes also told

Green that in the months prior to her arrest, Matthews had requested that she mail three

other televisions all containing cash for the purchase of marijuana. Green’s investigation

indicated that the television had been purchased from Walmart. Thereafter, Green was

able to obtain a receipt for the television and review security camera footage of the time

of the purchase. Green positively identified Matthews on the video as the individual that

purchased the television.

       Finally, the Court heard testimony related to an event that occurred on May 22,

2018. Ohio State Highway Patrolman Justin Schell. Schell initiated a traffic stop on a

vehicle being driven by Matthews based on his failure to use a turn signal. Matthews was

exiting the vehicle as Schell approached. As he approached, Schell noticed a smell of

marijuana coming from the vehicle. As a result, he placed Matthews in handcuffs. As

Schell was placing Matthews into the backseat of his cruiser, a female at the resident ran

to the car. The female reached into the open driver’s door, obtained the keys, locked the

vehicle, and ran back inside. After 45 minutes of attempting and failing to open the



                                            3
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 4 of 7. PageID #: 2441



locked vehicles, other individuals at the home convinced the female that had approached

the car to unlock it. A search of the vehicle revealed a marijuana cigar sitting on the

armrest, four bags of marijuana in the center console armrest, and two large bags of

marijuana in the backseat covered by a hooded sweatshirt. One of the larger bags was

tested and confirmed to be marijuana weighing 443 grams.

       Matthews take a similar tact in his attack on each of the above incidents. With

respect to the 2013 incident, Matthews points the finger at the other occupant of the

vehicle, Marc Thomas.      Moreover, Matthews asserts that he only laid claim to the

currency in the vehicle that was not found with the marijuana. With respect to the 2014

incident, Matthews claims that nothing independently verified the information provided

by Fowlkes to the postal service. Finally, with respect to the 2018 incident, Matthews

offered the testimony of Josephus Robinson. Robinson testified that he had borrowed a

car from his brother on the day of the traffic stop. Robinson asserted that he took the car

and bought 2 pounds of marijuana. Robinson asserted that the drugs were contained in 2

bags that would ordinarily be used to cook a turkey in an oven. Robinson claims that he

took the marijuana, wrapped it in his sweatshirt, and placed in the backseat of the car.

Robinson also asserted that the marijuana found in the console of the vehicle was his

“personal weed.” On his way back home, Robinson stopped at his cousin Destiny’s

house and left all the marijuana in the vehicle.

       Robinson continued that when he arrived at his cousin’s house, he was forced to

park behind numerous other vehicles. As a result, while at the home, Robinson was

approached by Matthews who needed to go to a local store. Robinson allowed Matthews

to drive his vehicle. Upon seeing Matthews speaking to police when he returned to the



                                              4
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 5 of 7. PageID #: 2442



home, Robinson asked his cousin to run out to the car and lock the doors. According to

Robinson, he never told Matthews anything about the existence of the marijuana in the

vehicle.

       Taken in isolation, it is conceivable that one could accept Matthews’ apparent

view that he was simply in the wrong place at the wrong time. However, his repeated

reliance on such an argument makes his theory implausible. To believe Matthews, the

Court would be required to believe that he is time and time again just a hair’s width away

from marijuana trafficking without any knowledge of it. The Court will examine such a

claim for each incident.

       With respect to the 2013 incident, Matthews has never explained how it is that he

was carrying nearly $1600 in currency in the vehicle merely 4 months after he was

released from a lengthy prison sentence. Moreover, the Court finds it less-than-plausible

that both Matthews and Thomas were both carrying such substantial sums of cash in the

vehicle and that only of them was engaged in drug activity.

       Matthews’ challenge to the 2014 incident carries even less force. Matthews

seems to assert two things: 1) officers misidentified the woman he was with when he

purchased the television, and 2) no charges were brought against Fowlkes. Matthews

suggest that these facts demonstrate that he was improperly connected to the incident and

that Fowlkes was a less-than-reliable witness. Matthews’ assertions, however, ignore

certain features of the investigation. First and foremost, the television that Matthews

purchased was the same make and model that was seized from Fowlkes. Moreover,

regardless of who accompanied Matthews to the store, Postal Inspector Green positively

identified Matthews as the purchased of the television.



                                            5
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 6 of 7. PageID #: 2443



       It is somewhat unclear what conclusion Matthews believes should be drawn from

the evidence. Fowlkes claims that Matthews, a felon previously convicted for trafficking

in marijuana, asked her to send three or four televisions to California stuffed with money

for the purchase of marijuana. It is undisputed from the evidence before this Court that

the final television, filled with $95,000 in U.S. currency, was purchased by Matthews.

Matthews’ assertion that the Court should simply discredit any information obtained

through Fowlkes has no basis in fact. He has not provided any information that would

suggest Fowlkes did not provide truthful information.

       Finally, the Court must address Robinson’s testimony. To be blunt, Robinson

lacked any credibility as a witness. While Robinson asserted on direct testimony that he

was attempting to accept responsibility for the marijuana found in the car because it was

his marijuana, cross-examination discredited his testimony. On cross, Robinson asserted

that he bought the marijuana from “an old friend” that he knew as Fish. Robinson could

not provide a last name for this alleged drug supplier. Robinson also did not know the

address where he purchased the marijuana, nor did he know the phone number of this

“old friend” that sold him the drugs.      Robinson also asserted that he had bought

marijuana from this same person three or four times before but “no pounds or anything

like that” before. Doc. 283 at 21. When asked why he purchased such a large amount,

Robinson stated “I really just rented out an apartment, and I just wanted to pay my bills.”

Doc. 283 at 22. Robinson asserted that he paid $3,000 for the drugs.

       To believe Robinson, the Court would be required to believe that he purchased

$3,000 worth of marijuana from an individual he knew only as Fish, whose phone

number and address he did not know. He then drove the car containing the marijuana to



                                            6
 Case: 1:05-cr-00204-JRA Doc #: 298 Filed: 04/27/20 7 of 7. PageID #: 2444



his cousin’s house. He then allowed Matthews to drive the car without ever informing

him that it had more than $3,000 worth of drugs in the backseat and the center console.

The Court would also have to accept that when Robinson decided to borrow the car for

the specific purpose of buying marijuana, he also thought to grab his own personal stash

of marijuana and place it in the center console of the borrowed vehicle. In short,

Robinson’s testimony has all the hallmarks of a relative with a cleaner record attempting

to take the blame for someone facing a stiffer penalty. In any event, the Court finds that

Robinson’s testimony wholly lacked credibility.

       The three incidents above demonstrate that time and time again Matthews finds

himself at the center of activity that includes marijuana trafficking.      The evidence

presented demonstrates by a preponderance of the evidence that Matthews has violated

the terms of his supervised release by engaging in marijuana trafficking.   Accordingly,

the Court hereby finds that Matthews has violated his supervised release. Sentencing will

proceed at a hearing set by the Court.

       IT IS SO ORDERED.



April 27, 2020                                       /s/ Judge John R. Adams_______
                                                     JUDGE JOHN R. ADAMS
                                                     U.S. DISTRICT COURT




                                            7
